—In an action to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated May 16,1994, as granted the motion of the defendant Old Westbury Golf & Country Club, Inc., to disqualify the plaintiff’s attorney from further representation of it in connection with this action, and denied the plaintiff’s cross motion for sanctions.
Ordered that the order is affirmed insofar as appealed from, with costs.
*390Contrary to the plaintiffs contention, the court did not err in granting the defendant’s motion to disqualify the plaintiffs attorney (see, Solow v Grace & Co., 83 NY2d 303; Cardinale v Golinello, 43 NY2d 288; Young v Oak Crest Park, 75 AD2d 956, 957; Rose Ocko Found, v Liebovitz, 155 AD2d 426, 427; Burton v Burton, 139 AD2d 554).
We have reviewed the plaintiffs remaining contention and find it to be without merit. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.